DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 2/28/2022. Claims 1-18 are currently pending and have been examined.  Claims 1-18 has been amended. Claim 19 has been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (U.S. Pub. No. 20140181193) in view of Steele (U.S. Pat. No. 8893294). 
Regarding claim 1, Narasimhan teaches:
A computer-implemented method for distributing electronic publishing content, comprising the steps of:
a creative ad server (device detection system) receiving a request for advertising content in relation to an advertisement to be displayed within a destination host page on a user computing device, said destination host page being one of said set of destination pages (“Some websites may determine whether a device attempting to access the website is a mobile device, and also determine what type of device it is, by examining a user-agent string transmitted by the device. When a client makes an HTTP request, the request typically includes an http-header with one or more fields. One of these fields is typically a user-agent string, which may identify, for example, the type of device and/or browser that the client is using. A web-server application may then pass the request on to one or more server-side scripts, which may compare the user-agent string to a list of user-agent strings typically associated with mobile devices to determine if the device is a mobile device. For example, databases such as the Wireless Universal Resource File (WURFL) contain listings of user-agent strings associated with various devices, as well as the capabilities of such devices. The server-side scripts may make use of such databases to determine whether a given HTTP request originates from a mobile device by comparing the user-agent string of the HTTP request with one or more user-agent strings of the database. However, in order to ensure substantial comprehensiveness across the vast number of known devices, such databases tend to be enormous, making the comparison resource intensive for server-side scripts. Moreover, it is often necessary to continually update such databases to ensure that they account for all mobile devices, as new user-agent strings or mobile devices arise, which means that device information provided by such databases may often be inaccurate. Thus, it may be desirable to use a method of identifying mobile devices and their attributes that does not rely on such databases.”, Paragraph 0023);
said creative ad server requesting from said host configuration database a mapping between said independent naming convention and a host-specific naming convention associated with each representational state of said destination host page (“DETERMINING ONE OR MORE ATTRIBUTES OF THE MOBILE CLIENT SYSTEM BASED ON THE HTTP-HEADER AND THE FIRST INFORMATION” element 330);
applying said mapping to said advertising content […] produce destination content compliant with each representational state of said destination host page during a given visit of said destination host page; and said creative ad server transmitting said destination content to said user computing device (“TRANSMITTING THE WEBPAGE TO THE MOBILE-CLIENT SYSTEM IN RESPONSE TO THE REQUEST, THE WEBPAGE BEING CUSTOMIZED BASED ON THE DETERMINED ATTRIBUTES OF THE MOBILE-CLIENT SYSTEM”, element 340). 
While Narasimhan teaches the publishing of advertising content on a webpage based on the type of device (representational state), the reference does not expressly disclose:
defining an independent naming convention for functional components of host web pages;
analyzing a predefined set of destination pages to determine a set of representational states for each destination page and a set of conditional statements that determine when a destination page is in each representational state during a visit of said destination page, wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics;
analyzing said destination pages to identify destination host-specific naming conventions associated with each representational state of the destination pages;
storing in a host configuration database a mapping table, said mapping table establishing a mapping between said host-specific naming conventions associated with each representational state of the destination pages, the set of conditional statements associated with each representational state, and said independent naming convention;
applying said mapping to said advertising content by interrogating the host
configuration database to retrieve host-specific component mappings against independent components for each representational state to
However Steele teaches:
defining an independent naming convention for functional components of host web pages (see simple webpage may be defined by HTML code in Col. 19 lines 30-55);
analyzing a predefined set of destination pages (the original webcode is first analyzed and  then intermediate representation of the webpage is a predefined webpage which is changed based on the analysis, Col. 22 lines 5-25 and 48-50) to determine a set of representational states for each destination page and a set of conditional statements that determine when a destination page is in each representational state during a visit of said destination page (If the second-served intermediate representation does not match the first-served intermediate representation of the content, additional analysis may be performed. The additional, second-time-around analysis may be relatively limited and more efficient, however, than an initial, full analysis would 45 be. In particular, the analysis may use information from the comparison to identify areas in the content that have changed from the prior serving. Also, a map that identifies the prior changes that were made and the links between the changed portions of the content, may be consulted so that any changes 50 needed in the subsequent serving may be propagated through the content. Such propagation may be through the "internal" content that is provided by the web server system, and the supplemental content that the internal content references. Thus, only the portion of the material that is affected by the 55 change in the material will need to be re-analyzed. The mapping and other meta data may then be updated and stored (for use when the web page is next requested), the static elements of the code may be substituted as dictated by the analysis (to create polymorphism in the code), and the code may be 60 served.”, Col. 2 lines 40-60; also see representation web page code in Co. 3 lines 1-15), wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics (Col. 7 lines 50-67 discussed and Figure 1B shows that the webpage has multiple versions  one at one point in time and the other in another point in time and the sections, some static and some dynamic, can be customized for the users);
As the specification states the that one of the representational states can be the user logged in which is one of the examples given in Col. 7 lines 50-67)
analyzing said destination pages to identify host-specific naming conventions associated with each representational state of the destination pages (“comparing the intermediate representation to a prior intermediate representation of the particular web page; and based on a result of the comparison, determining what portion of the web page code to analyze for re-coding of the web page code before serving the web page code to the computing device.”, Col. 3 lines 15-60);
storing in a host configuration database a mapping table, said mapping table establishing a mapping between said host-specific naming conventions associated with each representational state of the destination pages, the set of conditional statements associated with each representational state, and said independent naming convention (“storing a mapping of the connections between elements in the web page code for use in later analysis of the web page code. The mapping can define connections between elements within web page code served by the web server system, and between the web page code served by the web server system and web page code served by other server systems. The method can include repeatedly serving the web page code by replacing elements of the web page code with different arbitrarily-selected names in different servings of the web page code so as to interfere with malware that attempts to interact with the web page code.”, Col. 3 lines 49-60);
applying said mapping to said advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state to (Col. 10 lines 5-25)
Therefore it would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the presentation of the advertisements on a webpage in Narasimhan to include defining an independent naming convention for functional components of host web pages; analyzing a predefined set of destination pages to determine a set of representational states for each destination page and a set of conditional statements that determine when a destination page is in each representational state, wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics; analyzing said destination pages to identify host-specific naming conventions associated with each representational state of the destination pages; storing in a host configuration database a mapping table, said mapping table establishing a mapping between said host-specific naming conventions associated with each representational state of the destination pages, the set of conditional statements associated with each representational state, and said independent naming convention, applying said mapping to said advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state to, as taught in Steele, in order to remove malicious code from a markup file prior to presentation and increase the security of the resulting webpage.
Regarding claim 13, Narasimhan teaches:
A computer-implemented method for distributing electronic publishing content, comprising the steps
a creative ad server receiving a request from a source for advertising content in relation to an advertisement to be displayed within a destination host page on a user computing device, said destination host page being one of said set of destination pages; (“Some websites may determine whether a device attempting to access the website is a mobile device, and also determine what type of device it is, by examining a user-agent string transmitted by the device. When a client makes an HTTP request, the request typically includes an http-header with one or more fields. One of these fields is typically a user-agent string, which may identify, for example, the type of device and/or browser that the client is using. A web-server application may then pass the request on to one or more server-side scripts, which may compare the user-agent string to a list of user-agent strings typically associated with mobile devices to determine if the device is a mobile device. For example, databases such as the Wireless Universal Resource File (WURFL) contain listings of user-agent strings associated with various devices, as well as the capabilities of such devices. The server-side scripts may make use of such databases to determine whether a given HTTP request originates from a mobile device by comparing the user-agent string of the HTTP request with one or more user-agent strings of the database. However, in order to ensure substantial comprehensiveness across the vast number of known devices, such databases tend to be enormous, making the comparison resource intensive for server-side scripts. Moreover, it is often necessary to continually update such databases to ensure that they account for all mobile devices, as new user-agent strings or mobile devices arise, which means that device information provided by such databases may often be inaccurate. Thus, it may be desirable to use a method of identifying mobile devices and their attributes that does not rely on such databases.”, Paragraph 0023);
said creative ad server delivering creative content to said source, said creative content including an instruction to query said host configuration database to obtain a mapping between said independent naming convention and a destination naming convention associated with each representational state of said destination host page; (“DETERMINING ONE OR MORE ATTRIBUTES OF THE MOBILE CLIENT SYSTEM BASED ON THE HTTP-HEADER AND THE FIRST INFORMATION” element 330);
sending, based on said instruction, a request from said source to said host configuration database to obtain a mapping between said independent naming convention and the destination host-specific naming convention associated with each representational state of said destination host page; said host configuration database transmitting said mapping to said source during a given visit of said destination host page; and said source configuring said delivered creative content for said destination host page, based on said mapping during said given visit,. (“TRANSMITTING THE WEBPAGE TO THE MOBILE-CLIENT SYSTEM IN RESPONSE TO THE REQUEST, THE WEBPAGE BEING CUSTOMIZED BASED ON THE DETERMINED ATTRIBUTES OF THE MOBILE-CLIENT SYSTEM”, element 340). 

While Narasimhan teaches the publishing of advertising content on a webpage based on the type of device (representational state), the reference does not expressly disclose:
defining an independent naming convention for functional components of host web pages;
analyzing a predefined set of destination pages to determine a set of representational states for each destination page and a set of conditional statements that determine when a destination page is in each representational state during a visit of said destination page, wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics;
analyzing said destination pages to identify host-specific naming conventions associated with each representational state of the destination pages;
storing in a host configuration database a mapping table, said mapping table to configure advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state by establishing a mapping between said host-specific naming conventions associated with each representational state of the destination pages, the set of conditional statements associated with each representational state, and said independent naming convention;
delivered […] based on a current representational state of said destination host page, as determined by said conditional statements; and
said creative content detecting changes in an active representational state of said destination host page throughout the duration of a visit, as determined by said conditional statements, and reacting to said changes in the active representational state of said destination host page by dynamically configuring itself with the associated mapping for a new representational state
However Steele teaches:
defining an independent naming convention for functional components of web pages (see simple webpage may be defined by HTML code in Col. 19 lines 30-55);
analyzing a predefined set of destination pages (the original webcode is first analyzed and  then intermediate representation of the webpage is a predefined webpage which is changed based on the analysis, Col. 22 lines 5-25 and 48-50)  to determine a set of representational states for each destination page and a set of conditional statements that determine when a destination page is in each representational state during a visit of said destination page, (If the second-served intermediate representation does not match the first-served intermediate representation of the content, additional analysis may be performed. The additional, second-time-around analysis may be relatively limited and more efficient, however, than an initial, full analysis would 45 be. In particular, the analysis may use information from the comparison to identify areas in the content that have changed from the prior serving. Also, a map that identifies the prior changes that were made and the links between the changed portions of the content, may be consulted so that any changes 50 needed in the subsequent serving may be propagated through the content. Such propagation may be through the "internal" content that is provided by the web server system, and the supplemental content that the internal content references. Thus, only the portion of the material that is affected by the 55 change in the material will need to be re-analyzed. The mapping and other meta data may then be updated and stored (for use when the web page is next requested), the static elements of the code may be substituted as dictated by the analysis (to create polymorphism in the code), and the code may be 60 served.”, Col. 2 lines 40-60; also see representation web page code in Co. 3 lines 1-15); wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics; (Col. 7 lines 50-67 discussed and Figure 1B shows that the webpage has multiple versions  one at one point in time and the other in another point in time and the sections, some static and some dynamic, can be customized for the users);
As the specification states the that one of the representational states can be the user logged in which is one of the examples given in Col. 7 lines 50-67)
 analyzing said destination pages to identify host-specific naming conventions associated with each representational state of the destination pages (“comparing the intermediate representation to a prior intermediate representation of the particular web page; and based on a result of the comparison, determining what portion of the web page code to analyze for re-coding of the web page code before serving the web page code to the computing device.”, Col. 3 lines 15-60);
storing in a host configuration database a mapping table, said mapping table  to configure advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state by (Col. 10 lines 5-25) establishing a mapping between said host-specific naming conventions associated with each representational state of the destination pages, the set of conditional statements associated with each representational state, and said independent naming convention (“storing a mapping of the connections between elements in the web page code for use in later analysis of the web page code. The mapping can define connections between elements within web page code served by the web server system, and between the web page code served by the web server system and web page code served by other server systems. The method can include repeatedly serving the web page code by replacing elements of the web page code with different arbitrarily-selected names in different servings of the web page code so as to interfere with malware that attempts to interact with the web page code.”, Col. 3 lines 49-60);
delivered […] based on a current representational state of said destination host page, as determined by said conditional statements (locate regions of modified content in 332); and said creative content detecting changes in an active representational state of said destination host page throughout the duration of a visit, as determined by said conditional statements, and reacting to said changes in the active representational state of said destination host page by dynamically configuring itself with the associated mapping for a new representational state (“Next, a client device 122 submits a subsequent request to the web server 126 for the same web page that was made in the initial request. However, a context of the subsequent request may be different in a way that causes a modified version of the web page 142B to be served rather than the originally served version of the page 128A. For example, dynamic content on the page may be updated periodically to reflect current news, weather information, social media activity, and more. In some examples, a location associated with the request or an identifier of the user or client device may cause the web page 128B to change from a version that was previously served to the first user under different circumstances, Col, 10 lines 30-42)
Therefore it would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the presentation of the advertisements on a webpage of Narasimhan to include defining an independent naming convention for functional components of host web pages; analyzing a predefined set of destination pages to determine a set of representational states for each destination page and a set of conditional statements that determine when a destination page is in each representational state during a visit of said destination page, wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics; analyzing said destination pages to identify host-specific naming conventions associated with each representational state of the destination pages; storing in a host configuration database a mapping table, said mapping table to configure advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state by establishing a mapping between said host-specific naming conventions associated with each representational state of the destination pages, the set of conditional statements associated with each representational state, and said independent naming convention; delivered […] based on a current representational state of said destination host page, as determined by said conditional statements; and said creative content detecting changes in an active representational state of said destination host page throughout the duration of a visit, as determined by said conditional statements, and reacting to said changes in the active representational state of said destination host page by dynamically configuring itself with the associated mapping for a new representational state, as taught in Steele, in order to remove malicious code from a markup file prior to presentation and increase the security of the resulting webpage.
Regarding claims 2 and 14, Narasimhan in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
wherein the set of web pages are web pages or software applications (“Although this disclosure describes receiving particular requests for webpages in a particular manner, this disclosure contemplates receiving any suitable request for webpages in any suitable manner.”, Paragraph 0041)
Regarding claims 3 and 15, Narasimhan  in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
wherein said destination host page is one of a web page and a software application executing on said user computing device. (“Although this disclosure describes receiving particular requests for webpages in a particular manner, this disclosure contemplates receiving any suitable request for webpages in any suitable manner.”, Paragraph 0041 and element 130)
Regarding claim 4, Narasimhan  in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
Wherein said functional components of web pages relate to at least one of a header, article, content, logo, and navigation (“THE REQUEST COMPRISING AN HTTP-HEADER”, element 310)
Regarding claims 5 and 17, Narasimhan  in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
Wherein each destination page in said set of destination pages is associated with a device (“DETERMINING ONE OR MORE ATTRIBUTES OF THE MOBILECLIENT SYSTEM BASED ON THE HTTP-HEADER AND THE FIRST INFORMATION 330 and TRANSMITTING THE WEBPAGE TO THE MOBILE-CLIENT SYSTEM IN RESPONSE TO THE REQUEST, THE WEBPAGE BEING CUSTOMIZED BASED ON THE DETERMINED ATTRIBUTES OF THE MOBILE-CLIENT SYSTEM 340)
Regarding claims 6 and 18, Narasimhan  in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
wherein said device is selected from the group consisting of: desktop computer, tablet computing device, phablet, and smartphone (mobile device in Paragraph 0022). 
Regarding claim 7, Narasimhan in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
comprising the further step of: the creative ad server being configured to communicate with the host configuration database (“the device detection system 170 may also transmit advertisements or other sponsored content to the mobile-client system 130 in response to the request for the webpage.”, Paragraph 0054).
Regarding claim 8, Narasimhan in view of Steele teaches the limitations set forth above.  
While Narasimhan teaches the publishing of advertising content on a webpage based on the type of device (representational state), the reference does not expressly disclose:
Wherein said request for advertising content received by said creative ad server includes code relating to a call to the host configuration database for a mapping relating to said destination host page
However Steele:
Wherein said request for advertising content received by said creative ad server includes code relating to a call to the host configuration database for a mapping relating to said destination host page (Shown in Figure 1B);
Therefore it would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the presentation of the advertisements on a webpage to include wherein said request for advertising content received by said creative ad server includes code relating to a call to the host configuration database for a mapping relating to said destination host page, as taught in Steele, in order to remove malicious code from a markup file prior to presentation. 
Regarding claim 16, Narasimhan  in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
wherein said functional components of web pages are HTML elements (“THE REQUEST COMPRISING AN HTTP-HEADER”, element 310 and Paragraph 0025 example)
Regarding claim 9, Narasimhan teaches:
wherein, on receipt from a source of a request for a mapping in relation to said destination host page, said host configuration database is adapted to determine a current representational state of said destination host page, based on said set of conditional statements; identify a mapping associated with the current representational state; and transmit said mapping to said source; a set of representational states for each destination page and a set of conditional statements that determine when a destination page is in each representational state during a visit of said destination page; and  (“Some websites may determine whether a device attempting to access the website is a mobile device, and also determine what type of device it is, by examining a user-agent string transmitted by the device. When a client makes an HTTP request, the request typically includes an http-header with one or more fields. One of these fields is typically a user-agent string, which may identify, for example, the type of device and/or browser that the client is using. A web-server application may then pass the request on to one or more server-side scripts, which may compare the user-agent string to a list of user-agent strings typically associated with mobile devices to determine if the device is a mobile device. For example, databases such as the Wireless Universal Resource File (WURFL) contain listings of user-agent strings associated with various devices, as well as the capabilities of such devices. The server-side scripts may make use of such databases to determine whether a given HTTP request originates from a mobile device by comparing the user-agent string of the HTTP request with one or more user-agent strings of the database. However, in order to ensure substantial comprehensiveness across the vast number of known devices, such databases tend to be enormous, making the comparison resource intensive for server-side scripts. Moreover, it is often necessary to continually update such databases to ensure that they account for all mobile devices, as new user-agent strings or mobile devices arise, which means that device information provided by such databases may often be inaccurate. Thus, it may be desirable to use a method of identifying mobile devices and their attributes that does not rely on such databases.”, Paragraph 0023);
While Narasimhan teaches the publishing of advertising content on a webpage based on the type of device (representational state), the reference does not expressly disclose:
A host configuration database coupled to a communications network, said host configuration database storing:
an independent naming convention for functional components of web pages;
wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics
a mapping between said independent naming convention and a host-specific naming convention associated with each representational state of a destination host page, to configure advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state based on said set of conditional statements;
However Steele teaches:
A host configuration database coupled to a communications network, said host configuration database storing: an independent naming convention for functional components of web pages (see simple webpage may be defined by HTML code in Col. 19 lines 30-55);
wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics (Col. 7 lines 50-67 discussed and Figure 1B shows that the webpage has multiple versions  one at one point in time and the other in another point in time and the sections, some static and some dynamic, can be customized for the users);
As the specification states the that one of the representational states can be the user logged in which is one of the examples given in Col. 7 lines 50-67)
a mapping between said independent naming convention and a host-specific naming convention associated with each representational state of a destination host page, to configure advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state based on said set of conditional statements; (“storing a mapping of the connections between elements in the web page code for use in later analysis of the web page code. The mapping can define connections between elements within web page code served by the web server system, and between the web page code served by the web server system and web page code served by other server systems. The method can include repeatedly serving the web page code by replacing elements of the web page code with different arbitrarily-selected names in different servings of the web page code so as to interfere with malware that attempts to interact with the web page code.”, Col. 3 lines 49-60 and see (Col. 10 lines 5-25);
Therefore it would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the presentation of the advertisements on a webpage of Narasimhan to include A host configuration database coupled to a communications network, said host configuration database storing: an independent naming convention for functional components of web pages; wherein each representational state corresponds to a visual layout of the respective destination page at a moment in time, and further wherein each conditional statement is composed using at least one of a check or measurement of a set of real time characteristics a mapping between said independent naming convention and a host-specific naming convention associated with each representational state of a destination host page, to configure advertising content by interrogating the host configuration database to retrieve host-specific component mappings against independent components for each representational state based on said set of conditional statements, as taught in Steele, in order to remove malicious code from a markup file prior to presentation and increase the security of the resulting webpage.
Regarding claim 10, Narasimhan  in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
wherein said source is one of a web browser and a creative ad server (web browser in Paragraph 11).
Regarding claim 11, Narasimhan  in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
wherein the host specific naming convention associated with a destination host page is dependent on a device on which the destination host page will be displayed. (“Some websites may determine whether a device attempting to access the website is a mobile device, and also determine what type of device it is, by examining a user-agent string transmitted by the device. When a client makes an HTTP request, the request typically includes an http-header with one or more fields. One of these fields is typically a user-agent string, which may identify, for example, the type of device and/or browser that the client is using. A web-server application may then pass the request on to one or more server-side scripts, which may compare the user-agent string to a list of user-agent strings typically associated with mobile devices to determine if the device is a mobile device”, Paragraph 0023).
Regarding claim 12, Narasimhan in view of Steele teaches the limitations set forth above, Narasimhan further discloses:
wherein said device is selected from the group consisting of: desktop computer, tablet computing device, phablet, and smartphone (mobile device in Paragraph 0022). 
Response to Arguments
With respect to the rejection under 35 USC 101, the rejection has been withdrawn. The combination of claimed limitations recite using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive for the reasons set forth below.
With respect to the prior art, the examiner maintains the rejection after further consideration of the claim amendments. The rejection maintains that Steele does teach a predefined set of pages which is interpreted as the original web code. These pages are then analyzed to determine what portions of the web page are available for modification (intermediate representation) and then the webpages are modified. As the original web code is analyzed, the examiner maintains that the predefined destination pages are taught in Steele. The specification gives not furthering definition to limit these pages. The representational state of the webpage is a layout at the moment in time which is considered in the reference for both the original webpage and for the intermediate representation of the webpages. Based on this interpretation the previous rejection with updated cited portion is maintained. 
With respect to the Steele reference being directed to computer security, the process by which the webpages are analyzed and modified are the same. The Steele reference is also directed to the insertion of advertisements to modify the original representation of the webpage and therefore the combination of references is determined to still be obvious to one of ordinary skill in the art. 
For these reasons the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/10/2022